Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 2, 2022

                                       No. 04-22-00474-CR

                      EX PARTE Wilmar Geovani Sambrano GUEVARA

                          From the County Court, Kinney County, Texas
                                    Trial Court No. 10373CR
                            Honorable Dennis Powell, Judge Presiding


                                          ORDER
        On August 15, 2022, we ordered the County Clerk of Kinney County to file a
supplemental clerk’s record containing all items required to be in the clerk’s record, including
orders signed on July 27, 2022 and a copy of the trial court’s certification of the defendant’s right
to appeal, by September 6, 2022. On August 30, 2022, the county clerk filed a notification of
late record indicating he was waiting for the trial court to prepare the certification. We therefore
order the trial court to prepare a certification of defendant’s right of appeal in order for the
county clerk to file the supplemental clerk’s record containing the required items by September
6, 2022.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court